Title: To James Madison from Reasin Beall, 23 January 1815 [letter not found]
From: Beall, Reasin
To: Madison, James


          ¶ From Reasin Beall. Letter not found. 23 January 1815. “Relating to a contemplated removal of the Land Office from Canton, by authority vested in the President. Give his reasons for recommending Wooster as a suitable location” (DNA: RG 49, Division D, Letters Received from Registers and Receivers of U.S. Land Offices, Canton, Ohio). John Sloane sent a similar letter to JM on 24 Jan. 1815 (not found; ibid.).
        